The judgment of the court was pronounced by
Slidell, J.
Bayon is appellant from a judgment rendered against him as endorserof a check in these words: “New Orleans, October 5th, 1849. Cashier of Mechanics and Traders’ Bank will pay to the order of Jerome Bayon, Esq., five hundred and seventy-eight dollar’s sixty-six cents.
(Endorsed,) J. Baton. (Signed,) H. Rodriguez.”
The check was presented at the bank and protested on the day of its date, and Bayon was notified personally the next day. Although not identical with a bill of exchange, a check on a bank is in many respects governed by the same rules. When payable to order it is negotiable by endorsement; and Bayon is clearly liable as endorser, and not as a mere transferrer. It appears that the notarial record of notice was not regularly made. But this is immaterial, ■ it being proved by parol that Bayon was duly notified. It is well settled that an instrument of this sort is not entitled to days of grace. It is payable immediately on presentment.
Judgment affirmed,, with costs.